SHORES, Justice,
dissenting.
I again express my view that this Court reads the forum non conveniens statute (§ 6-3-21.1, Ala. Code 1975) too broadly. I do not believe that in enacting that statute the legislature intended to deprive a plaintiff of the traditional right to choose any. appropriate venue to file his or her -action. I believe the legislature intended to permit a trial court, in its discretion, to transfer a case *791(even though filed in a proper venue) to another county only if the defendant produces evidence indicating that justice requires nullifying the plaintiffs choice of forum. By its construction of this statute in this and in other cases, a majority of this Court mandates that the trial court transfer a ease merely on the motion of a defendant. I dissent.
ALMON, J., concurs.